Citation Nr: 1139950	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-15 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), pneumonia, and bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1974 to January 1981

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of April 2006 and March 2009 by the Department of Veterans Affairs (VA) Huntington, West Virginia Regional Office (RO). 

The Veteran and his wife appeared and testified at a Travel Board hearing held before an Acting Veterans Law Judge in July 2009.  While a transcript of that hearing has been associated with the claims file, the person who conducted that hearing is no longer employed at the Board.  VA regulations provide that the Veterans Law Judge who conducts a hearing must participate in the final determination of the claim. 38 C.F.R. § 20.707  (2010).  The Veteran was notified of his right to request another hearing before the Board.  In an August 2011 response, the Veteran stated that he did not want another hearing and asked that the claim be decided on the evidence of record. 

This case was previously before the Board in November 2009.  At that time, the Board remanded the claim for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

The Veteran also has numerous issues which he has submitted but have not yet been adjudicated.  These issues are as follows: entitlement to service connection for depression and posttraumatic stress disorder, entitlement to service connection for sleep apnea, and a total disability rating based on individual unemployability.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not suffer from COPD in service or for many years thereafter, and his current COPD is not causally related to his active service.  

2.  The most probative medical evidence of record indicates that the Veteran's post-service bronchitis and pneumonia are not related to his in-service occurrences of these conditions.  

3.  The evidence of record does not indicate a continuity of symptomatology of a respiratory condition or its symptoms since service.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in November 2005.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court of Appeals for Veterans Claims ruled that VA must inform claimants of all five elements of a service connection claim, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For reasons explained below, his claim is being denied; there is thus no possibility of any prejudice to him for not receiving this notice.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010) (finding failure to provide Dingess notice to Veteran whose service connection claim was being denied to be harmless error).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

As noted above, the Veteran's claim was remanded for further development in November 2009.  Specifically, the Board asked for the following directives to be completed: to obtain the Veteran's current VA treatment records; to obtain records of the Veteran's hospitalization at Fort Knox in 1974; and to have the Veteran undergo a VA examination germane to his claim on appeal. 

A review of the Veteran's claims folder reveals that each of these ordered directives has been completed.  The Veteran's updated VA treatment records were associated with his claims folder.  The Appeals Management Center obtained records from the Veteran's 1974 hospitalization at Fort Knox, and the Veteran underwent a VA examination in April 2010.  

In summary, each of the directives from the Board has been accomplished.  The Board thus finds substantial compliance with its remand instructions.  D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271. 

Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Law and Analysis

The Veteran essentially contends that he suffers from a chronic respiratory condition that is causally related to his in-service treatment for respiratory conditions.  Under applicable law, service connection will be granted if it is shown that a veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence or in certain circumstances, lay testimony, of an in-service occurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

First, the medical evidence shows that over the course of the appeals period, the Veteran has been diagnosed as suffering from COPD.  The Veteran states that he has suffered from COPD since 2004.  VA treatment records first show such a diagnosis in May 2005.  His April 2010 VA examination also showed him to be diagnosed as suffering from COPD.

The Board also notes that, over the course of the appeals period, the Veteran has suffered from both bronchitis and pneumonia.  Records from Bluefield Regional Medical Center in March 2004 reflect that the Veteran was diagnosed as suffering from "acute bronchitis."  In October 2007, the Veteran was diagnosed as suffering from an upper respiratory infection and chronic bronchitis.  A January 2010 VA primary care note reflects that the Veteran was then suffering from pneumonia.  

Second, the Board notes that the Veteran suffered from respiratory conditions during his active service.  The Veteran was treated for pneumonia and an acute respiratory disorder at Fort Knox in March 1974.  Subsequently in a March 1976 report of medical history, the Veteran reported suffering from asthma, but he denied suffering from shortness of breath, pain or pressure in his chest, or a chronic cough.  A medical examination at that time also did not find him to be suffering from any respiratory condition.  Later, the Veteran was diagnosed as suffering from an upper respiratory infection in July 1977 and from bronchitis in November 1978.  Treatment records from 1979 show that the Veteran was diagnosed as suffering from a chronic cough.  In March 1980, the Veteran was reported to be suffering from either a cold or flu.  There are no further reports of the Veteran's suffering from any respiratory condition after March 1980; indeed, a May 1980 report of medical examination did not note that the Veteran was then suffering from any respiratory condition.  

Despite the fact that the Veteran suffered from respiratory conditions in service and has suffered from such conditions during the appeals period, service connection for such a condition is not warranted because the most probative medical evidence of record does not find a link between the Veteran's current COPD and his active service.  In an April 2010 examination, the examiner reviewed the Veteran's service treatment records and post-service treatment records, and he took a medical history directly from the Veteran.  After examining the Veteran, the examiner diagnosed the Veteran as suffering from COPD but no other respiratory condition.  The examiner specifically noted that a January 2010 chest X-ray showed no evidence that the Veteran was currently suffering from pneumonia.  

The examiner also stated that the Veteran's COPD is not caused by or related to the Veteran's respiratory conditions from which he suffered in service.  The examiner stated that, after examining the Veteran's service treatment records, all of the conditions from which the Veteran suffered in service were acute in nature and resolved completely, including the Veteran's pneumonia.  The examiner further stated that the Veteran's COPD is more likely due to his 35 year history of smoking.  

The Board acknowledges that the Veteran smoked during his active service.  The fact that the examiner linked his current COPD to his smoking does not require that the Board consider this condition to be service-connected.  For claims received after June 9, 1998, a Veteran's disability or death will not be service-connected on the basis that it resulted from personal injury suffered or disease attributable to the use of tobacco products by the Veteran during the Veteran's service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300 (a) & (b).  Here, the Veteran filed his claim for benefits based on service connection for a respiratory condition in September 2005.  Because the Veteran's claim was not filed until well after June 1998, service connection for this condition based upon his use of tobacco in service is legally barred.

At his July 2009 hearing, the Veteran stated that his treating physicians at the VA informed him that his respiratory conditions were causally related to his active service.  In a September 2009 primary care note, the Veteran's VA physician stated that the Veteran developed a persistent cough while in Korea, and that this cough has persisted and worsened over the years.  This physician also stated that the Veteran was not a smoker at the time that this cough developed.  This physician then stated that the "condition developed on active duty and must be considered service connected."  

The Board does not find the opinion of this VA physician to be probative.  It is well settled that an opinion from a medical professional can be discounted if it is based on an inaccurate history.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been rejected by the Board); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (noting that a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described).  

The VA physician stated that the Veteran was not smoking at the time he developed his cough in Korea.  Other statements from the Veteran contradict this account, however.  In a July 2005 Agent Orange protocol exam, the Veteran reported smoking 2 packs of cigarettes per day since 1974, prior to his service in Korea.  Further, the Veteran stated in his April 2010 VA examination that he had smoked for the prior 35 years, placing the onset of his smoking in 1974 or 1975.  The Veteran's service personnel records reveal that he began his service in Korea in 1974.  The record thus contradicts the Veteran's claim that he did not smoke prior to developing a cough in Korea, discounting the probative value of the VA physician's opinion.  

Further, the opinion of the VA physician is not nearly as comprehensive or complete as that of the VA examiner.  There is no indication that the examiner reviewed the Veteran's service treatment records or medical history before arriving at his conclusion.  As the examiner reviewed these materials and considered the Veteran's statements regarding a continuity of symptomatology yet still offered a negative opinion, the Board finds his opinion based on a more comprehensive review of the Veteran's medical history to be more probative.  

The Veteran himself contends that there is a nexus between his current conditions and his active duty service.  The Veteran has advanced this argument in letters to the RO and in his July 2009 Travel Board hearing.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In Jandrueau, the Court of Appeals for the Federal Circuit explained that a veteran's statements may be sufficient to establish a diagnosis when the Veteran is competent to identify the medical condition; the Court then stated that a Veteran may be competent to identify a simple condition such as a broken leg, but may not be competent to identify other conditions such as a form of cancer.  Jandreau, 492 F.3d at 1377, n. 4.  In this case, the Veteran is competent to report suffering from symptoms of a respiratory condition, such as coughing, but he is not competent to identify the particular condition from which he suffers, such as distinguishing between bronchitis, pneumonia, and COPD.  

The determination of the diagnosis and causation of the Veteran's respiratory conditions requires specialized training, and such determinations are not susceptible of lay opinions on etiology.  Thus, to the extent that the Veteran speaks to the diagnosis and causation of his bilateral hearing loss, the Board finds that he is not competent to do so and will not consider his testimony for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Further, the Board finds that the Veteran is not entitled to service connection based on continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("An alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.").

Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be used to support a claim for service connection.  In such instances, the second and third criteria for service connection can be satisfied if the Veteran presents: (a) evidence that a condition was noted during service or a presumptive period; (b) evidence of post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  McCormick v. Gober, 14 Vet. App. 39, 49-50 (2000) (citing 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Thus, in order for service connection to be granted on the basis of continuity of symptomatology, there must be evidence that the Veteran currently suffers from his claimed condition, evidence that this condition was noted during service or a presumptive period, evidence of post-service continuity of symptomatology, and evidence of a nexus between his present disability and the post-service symptomatology. 

Here, the Board notes that there is contradictory evidence as to whether the Veteran has had a continuity of symptomatology since his active service.  First, the Board notes that - following his numerous in-service complaints of suffering from respiratory conditions in the 1970s and the first few months of 1980 - the Veteran had no further in-service complaints of any respiratory condition. Again, a May 1980 report of medical examination did not note that the Veteran was then suffering from any respiratory condition.  Given that the Veteran had reported suffering from respiratory conditions many times prior to this, the lack of records demonstrating such conditions and symptomatology at the end of the Veteran's service undercuts any claim of continuity.  

Further, in his July 2009 Travel Board hearing and in other letters and statements, the Veteran contends that he has suffered from a cough continuously during service and thereafter.  Neither the lay nor the medical evidence of record support this contention, however.  

Though the Veteran contends that he has suffered from respiratory conditions continuously since his active service, in December 2007, the Veteran stated that he had suffered from breathing problems for only the prior 10 to 15 years.  Further, the Veteran did not report suffering from a chronic cough, bronchitis, pneumonia, COPD, or any other respiratory condition on his October 2000 application for Social Security benefits.  In April 2001, the Veteran reported that since his prior application, he had developed difficulty breathing and that he was suffering from bronchitis.  These statements undercut his claim of continuity.

Medical records also do not reflect that he suffered from respiratory conditions or their symptoms continuously since service.  A March 1990 VA medical certificate found that the Veteran's lungs were clear.  An October 2000 chest X-ray from Princeton Community Hospital found that the Veteran had no specific consolidated pulmonary infiltrate, no pulmonary nodule, no pleural effusion, and no redistribution.  The record noted that this was a negative examination.  Also, though the Veteran was diagnosed by VA staff as suffering from COPD in 2005, his records from that time all reflect that his lungs were clear to auscultation and percussion.  

As neither the medical nor the lay evidence support the contention that the Veteran has suffered from a respiratory disorder or the symptoms thereof continuously since service, the Board concludes that the Veteran does not meet the criteria for service connection based on a continuity of symptomatology.  


ORDER

Service connection for a respiratory disorder is denied.  



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


